                 Case 17-36011             Doc 32   Filed 11/08/18 Entered 11/08/18 14:45:19       Desc Main
                                                     Document     Page 1 of 11




1A
 101-7-TDR
 /2009
 /2010
 2ems Inc.
                                                UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF ILLINOIS


              In Re:                                          §
                                                              §
              ROLDAN, MICHAEL A                               §     Case No. 17-36011 JSB
              ROLDAN, RENATA B                                §
                                                              §
                                  Debtors                     §

                              CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                              REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                              ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                      GINA B. KROL, chapter 7 trustee, submits this Final Account, Certification that the
              Estate has been Fully Administered and Application to be Discharged.

                      1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
              and, if applicable, any order of the Court modifying the Final Report. The case is fully
              administered and all assets and funds which have come under the trustee’s control in this case
              have been properly accounted for as provided by law. The trustee hereby requests to be
              discharged from further duties as a trustee.

                     2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
              discharged without payment, and expenses of administration is provided below:


              Assets Abandoned: 0.00                                Assets Exempt: 463,600.00
              (Without deducting any secured claims)

              Total Distributions to Claimants: 11,932.80           Claims Discharged
                                                                    Without Payment: 113,328.78

              Total Expenses of Administration: 2,253.20


                      3) Total gross receipts of $ 14,186.00 (see Exhibit 1), minus funds paid to the debtor and
              third parties of $ 0.00 (see Exhibit 2), yielded net receipts of $ 14,186.00 from the liquidation of
              the property of the estate, which was distributed as follows:




         UST Form 101-7-TDR (10/1/2010) (Page: 1)
             Case 17-36011             Doc 32    Filed 11/08/18 Entered 11/08/18 14:45:19            Desc Main
                                                  Document     Page 2 of 11




                                                  CLAIMS           CLAIMS                  CLAIMS                CLAIMS
                                                SCHEDULED         ASSERTED                ALLOWED                 PAID



SECURED CLAIMS
(from Exhibit 3)                                  $ 398,275.00              $ 0.00                 $ 0.00                  $ 0.00

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                         NA            2,253.20               2,253.20                 2,253.20

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                 NA                 NA                     NA                       NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                                  NA                 NA                     NA                       NA

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                              39,350.00          85,911.58              85,911.58                11,932.80

TOTAL DISBURSEMENTS                               $ 437,625.00        $ 88,164.78            $ 88,164.78           $ 14,186.00


                  4) This case was originally filed under chapter 7 on 12/04/2017 . The case was pending
          for 11 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 10/26/2018                        By:/s/GINA B. KROL
                                                                                Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
                Case 17-36011             Doc 32      Filed 11/08/18 Entered 11/08/18 14:45:19                    Desc Main
                                                       Document     Page 3 of 11




                                                               EXHIBITS TO
                                                             FINAL ACCOUNT


              EXHIBIT 1 – GROSS RECEIPTS

                             DESCRIPTION                                   UNIFORM                                        $ AMOUNT
                                                                          TRAN. CODE1                                     RECEIVED

    2017 Federal Income Tax Refund                                            1224-000                                         13,585.00

    2017 State Income Tax Refund                                              1224-000                                            601.00

TOTAL GROSS RECEIPTS                                                                                                          $ 14,186.00
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


              EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                     PAYEE                                      DESCRIPTION                          UNIFORM              $ AMOUNT
                                                                                                    TRAN. CODE               PAID

NA                                                                                                      NA                           NA

TOTAL FUNDS PAID TO DEBTOR &                                                                                                       $ 0.00
THIRD PARTIES


              EXHIBIT 3 – SECURED CLAIMS

                                                   UNIFORM       CLAIMS
                                                                                    CLAIMS               CLAIMS
CLAIM NO.                CLAIMANT                   TRAN.     SCHEDULED                                                   CLAIMS PAID
                                                                                   ASSERTED             ALLOWED
                                                    CODE     (from Form 6D)

               Bank of America
               NC4-105-03-14 PO Box
               26012 Greensboro, NC
               27420-6012                                           30,514.00                  NA                    NA              0.00




        UST Form 101-7-TDR (10/1/2010) (Page: 3)
               Case 17-36011             Doc 32        Filed 11/08/18 Entered 11/08/18 14:45:19           Desc Main
                                                        Document     Page 4 of 11




                                                  UNIFORM        CLAIMS
                                                                                  CLAIMS             CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.      SCHEDULED                                              CLAIMS PAID
                                                                                 ASSERTED           ALLOWED
                                                   CODE      (from Form 6D)

              Bsi Financial Services
              101 N 2nd St Titusville, PA
              16354-2115                                           365,761.00                NA               NA               0.00


              Toyota Financial Services
              Toyota Financial Services PO
              Box 8026 Cedar Rapids, IA
              52408-8026                                             2,000.00                NA               NA               0.00

TOTAL SECURED CLAIMS                                             $ 398,275.00              $ 0.00           $ 0.00           $ 0.00


             EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

                                           UNIFORM
                                                              CLAIMS             CLAIMS              CLAIMS
                PAYEE                       TRAN.                                                                    CLAIMS PAID
                                                            SCHEDULED           ASSERTED            ALLOWED
                                            CODE

TRUSTEE COMPENSATION:GINA
B. KROL                                     2100-000                    NA           2,168.60           2,168.60           2,168.60


TRUSTEE EXPENSES:GINA B.
KROL                                        2200-000                    NA              12.82              12.82             12.82


ASSOCIATED BANK                             2600-000                    NA              71.78              71.78             71.78

TOTAL CHAPTER 7 ADMIN. FEES                                           $ NA          $ 2,253.20         $ 2,253.20        $ 2,253.20
AND CHARGES



             EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                           UNIFORM
                                                              CLAIMS             CLAIMS              CLAIMS
                PAYEE                       TRAN.                                                                    CLAIMS PAID
                                                            SCHEDULED           ASSERTED            ALLOWED
                                            CODE

NA: NA                                            NA                    NA                 NA                 NA               NA




       UST Form 101-7-TDR (10/1/2010) (Page: 4)
             Case 17-36011             Doc 32      Filed 11/08/18 Entered 11/08/18 14:45:19          Desc Main
                                                    Document     Page 5 of 11




                                         UNIFORM
                                                            CLAIMS            CLAIMS             CLAIMS
              PAYEE                       TRAN.                                                                  CLAIMS PAID
                                                          SCHEDULED          ASSERTED           ALLOWED
                                          CODE

TOTAL PRIOR CHAPTER ADMIN.                                         $ NA                $ NA           $ NA               $ NA
FEES AND CHARGES



            EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                              CLAIMS            CLAIMS
                                                UNIFORM
                                                            SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                           CLAIMS PAID
                                                             (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                                 6E)             Claim)

NA          NA                                    NA                   NA                  NA              NA             NA

TOTAL PRIORITY UNSECURED                                              $ NA               $ NA             $ NA           $ NA
CLAIMS



            EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                              CLAIMS            CLAIMS
                                                UNIFORM
                                                            SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                           CLAIMS PAID
                                                             (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                                 6F)             Claim)

            Amex
            Correspondence PO Box
            981540 El Paso, TX 79998-
            1540                                                  3,520.00                 NA              NA             0.00


            Barclays Bank Delaware
            100 S West St Wilmington,
            DE 19801-5015                                         1,962.00                 NA              NA             0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 5)
             Case 17-36011             Doc 32       Filed 11/08/18 Entered 11/08/18 14:45:19        Desc Main
                                                     Document     Page 6 of 11




                                                             CLAIMS            CLAIMS
                                                UNIFORM
                                                           SCHEDULED          ASSERTED           CLAIMS
CLAIM NO.              CLAIMANT                  TRAN.                                                         CLAIMS PAID
                                                            (from Form      (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)             Claim)

            Chase Card
            Attn: Correspondence Dept
            PO Box 15298 Wilmington,
            DE 19850-5298                                       15,795.00                 NA              NA            0.00


            Chase Card
            Attn: Correspondence Dept
            PO Box 15298 Wilmington,
            DE 19850-5298                                        7,552.00                 NA              NA            0.00


            Citibank
            Citicorp Cr Srvs/Centralized
            Bankruptcy PO Box 790040S
            Louis, MO 63129                                      2,458.00                 NA              NA            0.00


            Discover Financial
            PO Box 3025 New Albany,
            OH 43054-3025                                        4,563.00                 NA              NA            0.00


            Midwest Anesthesiologists
            Ltd                                                  3,500.00                 NA              NA            0.00


000004      MCCORMICK 106,LLC                   7100-000              NA           75,368.87       75,368.87       10,468.45


            AMERICAN EXPRESS
000002      NATIONAL BANK                       7100-900              NA             3,520.29       3,520.29          488.96


000001      DISCOVER BANK                       7100-900              NA             4,563.90       4,563.90          633.91


            PYOD, LLC ITS
            SUCCESSORS AND
000003      ASSIGN                              7100-900              NA             2,458.52       2,458.52          341.48




     UST Form 101-7-TDR (10/1/2010) (Page: 6)
             Case 17-36011             Doc 32      Filed 11/08/18 Entered 11/08/18 14:45:19         Desc Main
                                                    Document     Page 7 of 11




                                                            CLAIMS             CLAIMS
                                                UNIFORM
                                                          SCHEDULED           ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                         CLAIMS PAID
                                                           (from Form       (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)              Claim)

TOTAL GENERAL UNSECURED                                       $ 39,350.00        $ 85,911.58     $ 85,911.58      $ 11,932.80
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 7)
                                              Case 17-36011                 Doc 32    Filed 11/08/18
                                                                                                  FORMEntered
                                                                                                       1        11/08/18 14:45:19                                       Desc Main
                                                                                       Document      Page  8 of
                                                                              INDIVIDUAL ESTATE PROPERTY RECORD 11
                                                                                                                 AND REPORT                                                                                            Page:       1
                                                                                                            ASSET CASES                                                                                                  Exhibit 8
Case No:             17-36011       JSB     Judge: JANET S. BAER                                                                                Trustee Name:                      GINA B. KROL
Case Name:           ROLDAN, MICHAEL A                                                                                                         Date Filed (f) or Converted (c):    12/04/17 (f)
                     ROLDAN, RENATA B                                                                                                          341(a) Meeting Date:                01/16/18
For Period Ending: 10/26/18         (1st reporting period for this case)                                                                       Claims Bar Date:                    06/08/18



                                        1                                                   2                            3                          4                         5                                    6
                                                                                                              Estimated Net Value
                                                                                      Petition/          (Value Determined by Trustee,       Property Formally           Sale/Funds                  Asset Fully Administered (FA)/
                               Asset Description                                     Unscheduled            Less Liens, Exemptions,             Abandoned                Received by                Gross Value of Remaining Assets
                   (Scheduled and Unscheduled (u) Property)                            Values                  and Other Costs)             OA=554(a) Abandon             the Estate

 1. 1381 Sweetbay LnWest Chicago IL 60185-5966                                            285,000.00                                0.00                                                0.00                     FA
 2. 2013 Toyota Sienna mileage: 93000                                                      11,273.00                                0.00                                                0.00                     FA
 3. 2011 Toyota Prius mileage: 180000                                                        3,056.00                               0.00                                                0.00                     FA
 4. CHASE BANK                                                                                  600.00                              0.00                                                0.00                     FA
 5. CHASE BANK                                                                                  200.00                              0.00                                                0.00                     FA
 6. IRA Schwab                                                                             90,000.00                                0.00                                                0.00                     FA
 7. 401K Advocate Health Care                                                              20,000.00                                0.00                                                0.00                     FA
 8. Amita Health                                                                           20,000.00                                0.00                                                0.00                     FA
 9. Amita Health                                                                             6,500.00                               0.00                                                0.00                     FA
 10. Universal Life Payable on Death only                                                    4,500.00                               0.00                                                0.00                     FA
 11. 2017 Federal Income Tax Refund (u)                                                           0.00                        13,585.00                                            13,585.00                     FA
 12. 2017 State Income Tax Refund (u)                                                             0.00                           601.00                                              601.00                      FA

                                                                                                                                                                                                  Gross Value of Remaining Assets
 TOTALS (Excluding Unknown Values)                                                       $441,129.00                         $14,186.00                                           $14,186.00                            $0.00
                                                                                                                                                                                                  (Total Dollar Amount in Column 6)

   _____________________________________________________________________________________________________________________________
   Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:


   Trustee to prepare TDR
   October 19, 2018, 02:07 pm


   Initial Projected Date of Final Report (TFR): 12/31/18            Current Projected Date of Final Report (TFR): 12/31/18


           /s/     GINA B. KROL




LFORM1                                                                                                                                                                                                                          Ver: 20.02
         UST Form 101-7-TDR (10/1/2010) (Page: 8)
                                          Case 17-36011        Doc 32   Filed 11/08/18
                                                                                    FORMEntered
                                                                                         1        11/08/18 14:45:19            Desc Main
                                                                         Document      Page  9 of
                                                                INDIVIDUAL ESTATE PROPERTY RECORD 11
                                                                                                   AND REPORT                                           Page:      2
                                                                                 ASSET CASES                                                              Exhibit 8
Case No:            17-36011     JSB   Judge: JANET S. BAER                                            Trustee Name:                     GINA B. KROL
Case Name:          ROLDAN, MICHAEL A                                                                 Date Filed (f) or Converted (c):   12/04/17 (f)
                    ROLDAN, RENATA B                                                                  341(a) Meeting Date:               01/16/18
                                                                                                      Claims Bar Date:                   06/08/18
   __________________________________________ Date: 10/26/18
           GINA B. KROL




LFORM1                                                                                                                                                          Ver: 20.02
         UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                           Case 17-36011                Doc 32   Filed 11/08/18 Entered 11/08/18 14:45:19                            Desc Main
                                                                                  Document FORMPage
                                                                                                 2  10 of 11                                                                                   Page:     1
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                            Exhibit 9
  Case No:           17-36011 -JSB                                                                                           Trustee Name:                    GINA B. KROL
  Case Name:         ROLDAN, MICHAEL A                                                                                       Bank Name:                       ASSOCIATED BANK
                     ROLDAN, RENATA B                                                                                        Account Number / CD #:           *******8150 Checking Account
  Taxpayer ID No:    *******7378
  For Period Ending: 10/26/18                                                                                                Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                             Separate Bond (if applicable):


           1              2                                3                                                4                                            5                     6                   7
    Transaction       Check or                                                                                                      Uniform                                                    Account / CD
       Date           Reference               Paid To / Received From                           Description Of Transaction         Tran. Code       Deposits ($)       Disbursements ($)        Balance ($)
                                                                                  BALANCE FORWARD                                                                                                            0.00
          03/22/18       11       Renata Roldan                                   Federal Tax Refund2017                           1224-000               13,585.00                                    13,585.00
                                  1381 Sweetbay Lane
                                  West Chicago, IL 60185
          03/22/18       12       Renata Roldan                                   2017 State Tax Refund                            1224-000                   601.00                                   14,186.00
                                  1382 Sweetbay Lane
                                  West Chicago, IL 60185
          04/06/18                ASSOCIATED BANK                                 BANK SERVICE FEE                                 2600-000                                          10.00             14,176.00
          05/07/18                ASSOCIATED BANK                                 BANK SERVICE FEE                                 2600-000                                          20.39             14,155.61
          06/07/18                ASSOCIATED BANK                                 BANK SERVICE FEE                                 2600-000                                          21.05             14,134.56
          07/09/18                ASSOCIATED BANK                                 BANK SERVICE FEE                                 2600-000                                          20.34             14,114.22
          09/28/18     030001     Gina B. Krol                                    Final Distribution                               2100-000                                        2,168.60            11,945.62
                                  105 W. Madison St.                              Trustee Fee
                                  Suite 1100
                                  Chicago, IL 60602
          09/28/18     030002     Gina B. Krol                                    Final Distribution                               2200-000                                          12.82             11,932.80
                                  105 W. Madison St.                              Trustee Expenses
                                  Suite 1100
                                  Chicago, IL 60602
          09/28/18     030003     Discover Bank                                   Final Distribution                               7100-900                                         633.91             11,298.89
                                  Discover Products Inc
                                  PO Box 3025
                                  New Albany, OH 43054-3025
          09/28/18     030004     American Express National Bank                  Final Distribution                               7100-900                                         488.96             10,809.93
                                  c/o Becket and Lee LLP
                                  PO Box 3001
                                  Malvern PA 19355-0701
          09/28/18     030005     PYOD, LLC its successors and assigns as         Final Distribution                               7100-900                                         341.48             10,468.45
                                  assignee
                                  of Citibank, N.A.

                                                                                                                             Page Subtotals               14,186.00                 3,717.55
                                                                                                                                                                                                        Ver: 20.02
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 10)
                                           Case 17-36011                 Doc 32   Filed 11/08/18 Entered 11/08/18 14:45:19                               Desc Main
                                                                                   Document FORMPage
                                                                                                  2  11 of 11                                                                                                 Page:      2
                                                                         ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                           Exhibit 9
  Case No:           17-36011 -JSB                                                                                               Trustee Name:                       GINA B. KROL
  Case Name:         ROLDAN, MICHAEL A                                                                                           Bank Name:                          ASSOCIATED BANK
                     ROLDAN, RENATA B                                                                                            Account Number / CD #:              *******8150 Checking Account
  Taxpayer ID No:    *******7378
  For Period Ending: 10/26/18                                                                                                    Blanket Bond (per case limit):      $ 5,000,000.00
                                                                                                                                 Separate Bond (if applicable):


           1              2                               3                                                  4                                                 5                          6                         7
    Transaction       Check or                                                                                                          Uniform                                                               Account / CD
       Date           Reference                Paid To / Received From                           Description Of Transaction            Tran. Code       Deposits ($)            Disbursements ($)              Balance ($)
                                  Resurgent Capital Services
                                  PO Box 19008
                                  Greenville, SC 29602
          09/28/18     030006     McCormick 106,LLC                                Final Distribution                                  7100-000                                            10,468.45                         0.00
                                  c/o BSI Financial Services                       (4-1) Judgment
                                  PO Box 679002
                                  Dallas, TX 75267

                                                                                                             COLUMN TOTALS                                      14,186.00                  14,186.00                          0.00
                                                                                                                 Less: Bank Transfers/CD's                           0.00                       0.00
                                                                                                             Subtotal                                           14,186.00             14,186.00
                                                                                                                 Less: Payments to Debtors                                                 0.00
                                                                                                             Net
                                                                                                                                                                14,186.00             14,186.00
                                                                                                                                                                                     NET                             ACCOUNT
                                                                                                             TOTAL - ALL ACCOUNTS                      NET DEPOSITS             DISBURSEMENTS                        BALANCE
                                                                                                             Checking Account - ********8150                     14,186.00                   14,186.00                         0.00
                                                                                                                                                     ------------------------    ------------------------   ------------------------
                                                                                                                                                                 14,186.00                   14,186.00                         0.00
                                                                                                                                                     ==============             ==============              ==============
                                                                                                                                                      (Excludes Account         (Excludes Payments                   Total Funds
                                                                                                                                                                 Transfers)               To Debtors)                    On Hand




                                                                                                                                 Page Subtotals                        0.00                   10,468.45
                                                                                                                                                                                                                        Ver: 20.02
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 11)
